UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6671


JOHNNIE CORDERO,

                Plaintiff - Appellant,

          v.

CITY OF COLUMBIA, The, South Carolina; JOSEPH H. TIMMONS,
III, individually and in his official capacity as Risk
Manager of the City of Columbia South Carolina also known as
Chip; HATTIE M. BING, individually and in her official
capacity as Deputy Director of the City of Columbia
Department of Parks and Recreation; S. ALISON BAKER,
individually and in his official capacity as Senior
Assistant City Manager and Director of the Department of
Parks and Recreation of the City of Columbia South Carolina;
JACQUE GILLIAM, individually; PAMELA BENJAMIN, in her
official capacity as Director of Human Resources for the
City of Columbia South Carolina,

                Defendants - Appellees,

          and

JACQUE GILLIAM, in his official capacity as Director         of
Human Resources for the City of Columbia South Carolina,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-02502-JFA)


Submitted:   October 17, 2013              Decided: October 21, 2013
Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Cordero, Appellant Pro Se. William Allen Nickles, III,
NICKLES LAW FIRM, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Johnnie   Cordero     appeals      the     district      court’s    order

accepting the recommendation of the magistrate judge and denying

relief      on     Cordero’s      complaint       alleging     violations        under   42

U.S.C. § 1983 (2006) and the Americans with Disabilities Act.

We   have    reviewed       the    record     and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Cordero       v.   City   of     Columbia,      No.    3:11-cv-02502-JFA

(D.S.C. Mar. 27, 2013).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials        before    this    court    and     argument      would    not    aid    the

decisional process.



                                                                                  AFFIRMED




                                              3